         Case 1:19-cv-04235-RA-KHP Document 52 Filed 03/29/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
PATRICIO NUNO CARRERA and GERALDO
MARQUEZ, on behalf of themselves and all                                       3/29/2021
others similarly situated,

                                                Plaintiffs,                      ORDER

                             -against-                                  19-CV-4235 (RA) (KHP)

DT HOSPITALITY GROUP, d/b/a CO BA
RESTAURANT, et al.,

                                                 Defendants.
-----------------------------------------------------------------X
KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE

         This case has been referred to me to conduct an inquest on damages. (ECF No. 51.) By

Thursday, May 13, 2021, Plaintiffs are directed to serve and file an inquest memorandum,

accompanied by supporting affidavits and exhibits setting forth proof of damages, including the

costs of this action, Plaintiffs’ reasonable attorneys’ fees, if applicable, and proposed findings of

fact and conclusions of law. All proposed findings of fact must be supported by admissible

evidence introduced through affidavit. All proposed conclusions of law must be supported by

reference to applicable law. Claims for actual or statutory damages must be specified and

supported with admissible evidence. Claims for attorneys’ fees, if applicable, and costs must be

supported by detailed attorney time records and evidence of costs (such as receipts or evidence

of paid invoices) introduced through an attorney declaration.

         By no later than Wednesday, April 28, 2021, Plaintiffs shall serve a copy of the Default

Judgment issued by the Hon. Ronnie Abrams in this matter (ECF No. 50,) along with a copy of

this Order via a method intended to ensure delivery to Defendant DT Hospitality Group Inc.
       Case 1:19-cv-04235-RA-KHP Document 52 Filed 03/29/21 Page 2 of 2




d/b/a Co Ba Restaurant (“DT Hospitality”). Plaintiffs shall file an affidavit of service of the

Default Judgment and this Order with the Court. Plaintiffs shall also serve a copy of all papers

filed in connection with the damages inquest (as described in the first paragraph of this Order)

on DT Hospitality by Thursday, May 13, 2021 and shall file an affidavit of service of the same

with the Court.

       Defendant DT Hospitality shall have until Monday, June 14, 2021 to object or otherwise

respond to Plaintiffs’ application for damages in connection with the Default Judgment.

Defendants must file any objections or response with the Court and serve the response and/or

objections on Plaintiffs’ counsel.

       A telephonic hearing will take place on Tuesday, June 29, 2021 at 11:00 a.m. Counsel

for the parties shall be prepared to answer questions and provide testimony, as appropriate, on

the damages application. Counsel are also directed to call the Court’s conference line at the

scheduled date and time. Please dial (866) 434-5269, access code: 4858267.

       SO ORDERED.

Dated: March 29, 2021
       New York, New York

                                                       ______________________________
                                                       KATHARINE H. PARKER
                                                       United States Magistrate Judge




                                                  2
